DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statements filed on December 9, 2021; January 10, 2022; January 21, 2022; May 12, 2022; September 2, 2022 and November 7, 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith. 

Claim Objections
Claims 3 and 12 are objected to because of the following informalities: typographical errors. 
Claim 3, and substantially similar limitations in claim 12, recites the following: 
“wherein the one or more processors are further configured rotate a view of the computer-generated virtual surgical environment around a current vantage point of the user, in response to the user dragging selecting and dragging a pint in the computer-generated virtual surgical environment with the handheld device.” 
Specifically, the Examiner reasonably believes the initial use of the word “dragging” and the misspelling of the word “pint,” are typographical errors. For the purpose of examination, the Examiner will reasonably interpret the claim as follows: 
“wherein the one or more processors are further configured rotate a view of the computer-generated virtual surgical environment around a current vantage point of the user, in response to the user [[pint]] point in the computer-generated virtual surgical environment with the handheld device.” 
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 20 are directed to “a virtual reality system” (i.e. a machine) and claim 10 is directed to “a computer-implemented method,” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “simulating a robotic surgical environment,” in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“rendering a virtual surgical environment comprising a virtual robotic arm which is generated based on kinematic models of a real robotic arm; 
receiving a user input generated to move the virtual robotic arm; 
in response to the user input, computing a motion of the virtual robotic arm based on the user input and a position of the virtual robotic arm; and 
rendering the motion of the virtual robotic arm.”
These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “one or more processors,” “two handheld devices,” “one or more sensors,” and “a display,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “simulating a robotic surgical environment,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “one or more processors,” “two handheld devices,” “one or more sensors,” and “a display,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, the claimed “one or more processors” as described in para. [0067] discloses 
“Although the virtual reality processor 210 is generally referred to herein as a single processor, it should be understood that in some variations, multiple processors may be used to perform the processors described herein. The one or more processors may include, for example, a processor of a general purpose computer, a special purpose computer or controller, or other programmable data processing apparatus or component, etc. Generally, the one or more processors may be configured to execute instructions stored on any suitable computer readable media.” This is reasonably understood as a ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-9 and 11-19 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-9 and 11-19 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1 or 10. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject-matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 17 of U.S. Patent 11,270,601 to Yu, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1, 10 and 20 of the instant application 17/547,011 are disclosed in claims 1. 11 and 17 of U.S. Patent 11,270,601 to Yu, et al. 

Instant application
US 11,270,601 to Yu, et al.
1. A virtual reality system for simulating a robotic surgical environment, the virtual reality system comprising one or more processors configured to: 
render a computer-generated virtual surgical environment comprising a virtual robotic arm which is generated based on a kinematic model of a real robotic arm; 
receive a user input generated from a handheld device to move the virtual robotic arm, the handheld device having one or more sensors and an interactive feature to sense the user input; 
in response to the user input, compute a motion of the virtual robotic arm based on the user input and a position of the virtual robotic arm; and 
render the motion of the virtual robotic arm to a display.




















10. A computer-implemented method for operating a computer-generated virtual operating room, comprising: 
rendering a computer-generated virtual surgical environment comprising a virtual robotic arm which is generated based on kinematic models of a real robotic arm; 
receiving a user input generated from two handheld devices to move the virtual robotic arm, the two handheld devices each having one or more sensors and an interactive feature to sense the user input; 
in response to the user input, computing a motion of the virtual robotic arm based on the user input and a position of the virtual robotic arm; and 
rendering the motion of the virtual robotic arm to a display.




20. A virtual reality system for simulating a robotic surgical environment, the virtual reality system comprising one or more processors configured to: 
render a computer-generated virtual surgical environment comprising a virtual robotic arm which is generated based on a kinematic model of a real robotic arm; 
receive a user input generated from two handheld devices to move the virtual robotic arm, the two handheld devices each having one or more sensors and an interactive feature to sense the user input; 
in response to the user input, compute a motion of the virtual robotic arm based on the user input and a position of the virtual robotic arm; and 
render the motion of the virtual robotic arm to a display.
1. A virtual reality system for simulating a robotic surgical environment, the system comprising: 
one or more processors configured to render a computer-generated virtual robotic surgical environment in a client application to a head-mounted display, the computer-generated virtual robotic surgical environment comprising one or more virtual robotic arms mounted on a virtual patient table wherein the one or more virtual robotic arms are generated based on kinematic models and control modes of a real robotic arm; and 
one or more handheld devices configured to receive a user input to move one of the one or more virtual robotic arms; 
wherein the one or more processors are further configured to: 
transmit a status of the one of the one or more virtual robotic arms to a server application; 
generate an actuation command in the server application based on the user input, and the status of the one of the one or more virtual robotic arms; and 
transmit the actuation command back to the client application for rendering, to the head-mounted display, a motion of the one of the one or more virtual robotic arms in response to the user input in the client application.









11. A computer-implemented method for operating a computer-generated virtual operating room, comprising: 
generating, by one or more processors, the computer-generated virtual operating room comprising at least one virtual component; 
presenting the computer-generated virtual operating room to a head-mounted display; 
receiving a user input to interact with the at least one virtual component in the computer-generated virtual operating room; 
in response to the user input, requesting an actuation command from a server by sending the user input and a status of the at least one virtual component to the server; and 
rendering, to the head-mounted display, a motion of the at least one virtual component based on a received actuation command.


17. A computer-implemented method for operating a computer-generated virtual operating room, comprising: 
receiving from a client, a request for an actuation command for a virtual robotic arm mounted on a virtual patient table in the computer-generated virtual operating room, 
the request comprising a user input to move the virtual robotic arm around the virtual patient table and a status of the virtual robotic arm; 
in response to the request, generating, by one or more processors, the actuation command based on the user input and the status of the virtual robotic arm; and 
sending the actuation command to the client for rendering a motion of the virtual robotic arm.




In view of the table above, it is clear that most of the elements of claims 1, 10 and 20 are to be found in claims 1, 11 and 17 of U.S. Patent 11,270,601 to Yu, et al.
While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claims 1, 10 and 20 of the application and claims 1, 11 and 17 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims 1, 11 and 17 of the patent is in effect a “species” of the “generic” invention of claims 1, 10 and 20 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1, 10 and 20 of the application are anticipated by claims 1, 11 and 17 of the patent, it is not patentably distinct.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grubbs (US 2016/0314717).
Regarding claim 1, and substantially similar limitations in claims 10 and 20, Grubbs discloses a virtual reality system for simulating a robotic surgical environment (see para. [0032]: The robotic surgery station 12 simulates a patient undergoing robotic surgery; see para. [0221]: A virtual surgery system according to an embodiment of the present invention can be used in which an input device is used by a user to perform virtual surgery as described above. The input devices can include one or more of a mouse device, a seven dimensional joystick device, a full size simulator, etc. The input device can also one or more of include a keyboard, a standard mouse, a three dimensional mouse, a standard joystick, a seven dimensional joystick, or a full size simulator with a full size mock-up of a medical or other industrial type instrument. Additionally, any of these input devices can be used in the present invention with force feedback being performed), the virtual reality system comprising one or more processors configured to: render a computer-generated virtual surgical environment comprising a virtual robotic arm which is generated based on a kinematic model of a real robotic arm (see FIG. 2, image processor 70 and display 46; see FIG. 8, client 80; see para. [0022]: FIG. 2 is a block diagram of an image processor that generates an additional image on the at least one surgeon display in accordance with a non-limiting example; see para. [0038]: At the remote surgeon station 30, an image processor 70 may generate an additional image on the at least one surgeon display 46 and the additional image may include an anatomical structure image corresponding to the actual animal tissue image such as shown in FIG. 2. This image processor 70 may be configured to overlay the anatomical structure image on the actual animal tissue image; see para. [0257]: FIG. 8 shows the flow of data from the surgeon to the surgical center, via an OnLive data center. As illustrated in FIG. 8, the input device could correspond to a robotic surgeon station 30. The input device could be the controls 52 of FIG. 1 and connects to the client 80 with a connection to a firewall/router/NAT 81 and to the Internet service provider 82 that includes a WAN interface 82a and a central office and head end 82b. It connects to the Internet 83 and a WAN interface 84 that in turn connects to the OnLive data center with a routing center 85 including a router that connects to a server 86 and video compressor 87. At the client 80 video decompression occurs. This type of system is applicable for use with the telerobotic surgery system; see para. [0270]: The controller can receive input commands, perform kinematic computations based on the commands, and drive output signals to move the robotic arms (reasonably understood as Applicant’s “real robotic arm”) and accompanying instruments to a desired position. The controller can receive commands that are processed to both move and actuate the instruments. Controller can receive input commands, perform kinematic computations based on the commands, and drive output signals’ to move the robotic arm (reasonably understood as Applicant’s “real robotic arm”) and accompanying endoscope), receive a user input generated from a handheld device to move the virtual robotic arm, the handheld device having one or more sensors and an interactive feature to sense the user input; in response to the user input, compute a motion of the virtual robotic arm based on the user input and a position of the virtual robotic arm (see para. [0171]: The master controller B-100 usually includes one or more hand input devices, such as hand-held wrist gimbals, joysticks, exoskeletal gloves or the like. These control the movement of one or more of the robotic arms. Occasionally, line-of-sign/gaze tracking and oral commands are used to control movement of one or more of the robotic arms, and/or the audio/video components that transmit signal back to the surgeon; see para. [0190]: As discussed above, in use, the surgeon must control a number of surgical instruments. This can be performed using, for example, gimbals, foot pedals, oral commands, and/or "gaze tracking," although gaze-tracking is not a popular method of controlling surgical instruments at the present time. Motions by the surgeon are interpreted by software, and a signal can be transmitted, either through a wire, or wirelessly, to a controller connected to the robotic instrument, which translates the signal into instructions for moving one or more robotic arms; see para. [0198]: Tools are provided so that they may interact with objects at a surgical site. The tools and the image capture device are robotically manipulated by the robotic arms to which they are attached (also referred to as "slaves"). The tools are controlled by movement of the robotic arms, which in turn is controlled by the processor, which in turn receives signals from the surgeon(s) via signals sent by the input device(s); see para. [0250]: When the surgeon performs an action on a surgical instrument connected to OnLive (e.g., moves an input device), that action is sent up through the Internet to an OnLive data center and routed to a server that is controlling the robotic instrument the surgeon is using. The processor computes the movement of the robotic instrument being controlled by the input device, based on that action, then the signal is quickly compressed from the server, and the signal is translated by a processor into movement of a robotic tool; see para. [0257]: FIG. 8 shows the flow of data from the surgeon to the surgical center, via an OnLive data center. As illustrated in FIG. 8, the input device could correspond to a robotic surgeon station 30. The input device could be the controls 52 of FIG. 1 and connects to the client 80 with a connection to a firewall/router/NAT 81 and to the Internet service provider 82 that includes a WAN interface 82a and a central office and head end 82b. It connects to the Internet 83 and a WAN interface 84 that in turn connects to the OnLive data center with a routing center 85 including a router that connects to a server 86 and video compressor 87. At the client 80 video decompression occurs. This type of system is applicable for use with the telerobotic surgery system); and render the motion of the virtual robotic arm to a display (see FIG. 2, image processor 70 and display 46; see para. [0022]: FIG. 2 is a block diagram of an image processor that generates an additional image on the at least one surgeon display in accordance with a non-limiting example; see para. [0038]: At the remote surgeon station 30, an image processor 70 may generate an additional image on the at least one surgeon display 46 and the additional image may include an anatomical structure image corresponding to the actual animal tissue image such as shown in FIG. 2).

Regarding claim 2, and substantially similar limitations in claim 11, Grubbs discloses wherein the one or more processors are further configured to detect a movement of a user based on the one or more sensors of the handheld device or from a sensor of the display; and position the user within the computer-generated virtual surgical environment based on the movement (see para. [0272] The robotic arms and instruments contain sensors, encoders, etc. that provide feedback information including force and position data. Some or all of this feedback information may be transmitted over the network to the surgeon side of the system. By way of example, the analog feedback information may include handle feedback, tilt feedback, in/out feedback and foot pedal feedback. Digital feedback may include cable sensing, buttons, illumination and auditory feedback. The computer can be coupled to a screen and input device (e.g. keyboard). Computers can packetize the information for transmission through the communication network. Each packet may contain two types of data, robotic data and other needed non-robotic data. Robotic data may include position information of the robots, including input commands to move the robots and position feedback from the robots. Other data may include functioning data such as instrument scaling and actuation).

Regarding claim 13, Grubbs discloses further comprising adjusting a scale of the computer-generated virtual surgical environment as-displayed to the user based on a difference in distance between the two handheld devices (see para. [0266]: A mentor control unit can be accompanied by a touchscreen computer and an endoscope interface computer 158, where the touchscreen computer can be a device sold by Intuitive under the trademark HERMES. The touchscreen allows the surgeon to control and vary different functions and operations of the instruments. For example, the surgeon may vary the scale between movement of the handle assemblies and movement of the instruments through a graphical user interface (GUI) of the touchscreen)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8, 9, 12, 18 and 19 are rejected under 35 U.S.C. §103(a) as being obvious over Grubbs in view of DiMaio, et al., (hereinafter referred to as “DiMaio,” US 2013/0245375).
Regarding claim 3, and substantially similar limitations in claim 12, Grubbs does not explicitly teach wherein the one or more processors are further configured rotate a view of the computer-generated virtual surgical environment around a current vantage point of the user, in response to the user selecting and dragging a point in the computer-generated virtual surgical environment with the handheld device. However, DiMaio discloses wherein the one or more processors are further configured rotate a view of the computer-generated virtual surgical environment around a current vantage point of the user, in response to the user selecting and dragging a point in the computer-generated virtual surgical environment with the handheld device (see para. [0061]: However, registration may be redone each time the camera is moved. For intra-operative, the registration may be better performed using video tracking of a visual marker on the LUS probe 150 instead of the OPTOTRAK.RTM. readings. Thus, if the camera were moved while using tool tracking, the registration can be corrected on the fly as the tool is tracked. For additional details on tool tracking, see, e.g., U.S. patent application Ser. No. 11/130,471 entitled METHODS AND SYSTEM FOR PERFORMING 3-D TOOL TRACKING BY FUSION OF SENSOR AND/OR CAMERA DERIVED DATA DURING MINIMALLY INVASIVE SURGERY, filed on May 16, 2005 by Brian David Hoffman et al., which is incorporated herein by reference. In addition to, or alternatively, manual registration of ultrasound and camera images may be performed using conventional grab, move and rotate actions on a 3D ultrasound computer model of an anatomic structure, so that the computer model is properly registered over a camera model of the anatomic structure in the master display 104).
DiMaio is analogous to Grubbs, as both are drawn to the art of robotic telesurgery training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Grubbs to include wherein the one or more processors are further configured rotate a view of the computer-generated virtual surgical environment around a current vantage point of the user, in response to the user selecting and dragging a point in the computer-generated virtual surgical environment with the handheld device, as taught by DiMaio, since rotating a view around a current vantage point of the user, in response to the user selecting and dragging a point in the computer-generated virtual surgical environment with the handheld device is a known methodology for a surgical system (see para. [0061]. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Regarding claim 8, and substantially similar limitations in claim 18, Grubbs does not explicitly teach wherein the one or more processors are further configured to navigate the user in the computer-generated virtual surgical environment in a flight mode, based on inputs sensed by an interactive feature or one or more sensors of the handheld device. However, DiMaio discloses wherein the one or more processors are further configured to navigate the user in the computer-generated virtual surgical environment in a flight mode, based on inputs sensed by an interactive feature or one or more sensors of the handheld device (see para. [0085]: The processor 102 may generate a virtual fixture, such as a guidance virtual fixture or a forbidden region virtual fixture. To generate the virtual fixture, local kinematic constraints on the slave arm manipulating the tool may be specified by providing a table of constraints. Generally, a virtual fixture can limit movement of a surgical instrument or tool. For example, a guidance virtual fixture may be generated to assist in electronically constraining a tool to travel over a predetermined path.)
DiMaio is analogous to Grubbs, as both are drawn to the art of robotic telesurgery training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Grubbs to include wherein the one or more processors are further configured to navigate the user in the computer-generated virtual surgical environment in a flight mode, based on inputs sensed by an interactive feature or one or more sensors of the handheld device, as taught by DiMaio, since navigating in a virtual environment is a known methodology for a surgical system (see para. [0085]. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Regarding claim 9, and substantially similar limitations in claim 19, Grubbs discloses a touchpad (see para. [0120]: b. Human-Machine Interface (HMI), such as a touchscreen used to run/control the machine).

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. §103(a) as being obvious over Grubbs in view of Jarc, et al., (hereinafter referred to as “Jarc,” US 2017/0319282).
Regarding claim 4, and substantially similar limitations in claim 14, Grubbs does not explicitly teach wherein the one or more processors are further configured to generate a virtual camera at a specified location within the computer-generated virtual surgical environment in response to a second user input through the handheld device; and render, to the display, a camera view which is associated with the virtual camera. However, Jarc discloses wherein the one or more processors are further configured to generate a virtual camera at a specified location within the computer-generated virtual surgical environment in response to a second user input through the handheld device; and render, to the display, a camera view which is associated with the virtual camera (see para. [0055]: FIG. 7 is a flowchart illustrating a method 700 of scoring a teleoperated surgical training session, according to an embodiment. At block 702, an environmental variable describing operation of a second user interface is received at a first user interface from a second user interface. In an embodiment, the second user interface includes a master controller operated by a user of the second user interface, and wherein the environmental variable includes a position, speed, or rotation of the master controller. In an embodiment, the environmental variable includes a camera control variable, and wherein rendering the local scene includes rendering the local scene using the camera control variable.
Jarc is analogous to Grubbs, as both are drawn to the art of robotic telesurgery training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Grubbs to include wherein the one or more processors are further configured to generate a virtual camera at a specified location within the computer-generated virtual surgical environment in response to a second user input through the handheld device; and render, to the display, a camera view which is associated with the virtual camera, as taught by Jarc, since generating a virtual camera at a specified location within the computer-generated virtual surgical environment in response to a second user input through the handheld device; and rendering, to the display, a camera view which is associated with the virtual camera provides participation in a cooperative environment with an expert user (e.g., proctor, instructor, or teacher) providing guidance. Systems and processes illustrated herein describe a cooperative environment where one or more remote users can view an expert user's movements and annotations. Such an expert-guided experience can improve education and reduce training time (see para. [0018]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Regarding claim 5, and substantially similar limitations in claim 15, Grubbs discloses wherein the virtual camera includes an endoscopic camera which is attached to a virtual endoscope in a virtual patient (see para. [0182]: The robotic surgical system can also include an instrument chassis that couples to the slave system. The instrument chassis provides a common platform for coupling surgical instruments and endoscope for introduction into an entry point on the simulated patient. In one embodiment, the entry point can be a mouth, where access to the throat or larynx is desired, the rectum where access to the gastrointestinal system, or, more particularly, to the colon, is desired, or previously-prepared or surgically created openings or orifices; see para. [0217]: A simulated procedure can be taught by one surgeon to another surgeon at a remote location in real-time using a video data feed. For example, a surgeon using a real endoscope looking at the surgical simulator, with real animal organs, which, depending on the organ, can beat like a beating heart or breathe like a living set of lungs, can move the endoscope inside the “orifices” of the simulated human patient, can receive video corresponding to data transmitted electronically to a remote point (e.g., from the Mayo Clinic or via the Internet), and an expert watching the operation in real-time can show the actual doctor performing the simulated surgery how to conduct the operation, or provide particular guidance to the other surgeon performing the operation. This guidance can be provided on a display screen in the actual operating room while the surgeon is operating on the simulated patient; see para. [0270]: On the “patient” side, there is also a network and control computer. The controller may include separate controllers. The controller can receive input commands, perform kinematic computations based on the commands, and drive output signals to move the robotic arms and accompanying instruments to a desired position. The controller can receive commands that are processed to both move and actuate the instruments. Controller can receive input commands, perform kinematic computations based on the commands, and drive output signals’ to move the robotic arm and accompanying endoscope).

Claims 6 and 16 are rejected under 35 U.S.C. §103(a) as being obvious over Grubbs and Jarc, as applied to clams 4 and 14, in view of Kumar, et al., (hereinafter referred to as “Kumar,” US 2006/0178559).
Regarding claim 6, and substantially similar limitations in claim 16, Grubbs and Jarc do not explicitly teach wherein the virtual camera includes a wide-angle camera. However, Kumar discloses wherein the virtual camera includes a wide-angle camera (see para. [0035]: Alternatively, the system may include multiple endoscopes providing each individual surgeon with a desired view of the workspace. Advantageously, the multiple endoscopes may even be packaged in a single instrument, but with separate steerable camera tips. Optionally, these multiple endoscopes may provide different fields of view such as using a very wide field of view (e.g. with a fish-eye lens) that is appropriately rectified before being displayed to the surgeon.
Kumar is analogous to Grubbs and Jarc, as all are drawn to the art of robotic telesurgery training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Grubbs and Jarc to include wherein the virtual camera includes a wide-angle camera, as taught by Kumar, since including a wide-angle camera provides a different field of view (see para. [0035]). Doing so is a modern technical convenience that is ubiquitous among cameras currently available, which can be performed by any one of ordinary skill in the art with a reasonable expectation of success.

Claims 7 and 17 are rejected under 35 U.S.C. §103(a) as being obvious over Grubbs and Jarc, as applied to clams 4 and 14, in view of DiMaio, et al., (hereinafter referred to as “DiMaio,” US 2013/0245375).
Regarding claim 7, and substantially similar limitations in claim 17, Grubbs and Jarc fail to explicitly teach wherein the one or more processors are further configured to highlight, in the camera view, a tumor or a perfusion of a virtual patient. However, DiMaio discloses wherein the one or more processors are further configured to highlight, in the camera view, a tumor or a perfusion of a virtual patient (see para. [0140]: The flashlight image window 2108 moves as the surgeon moves instrument 2104. The image displayed in the flashlight image window 2108 may become foreshortened as the surgeon moves instrument 2104, e.g., the surgeon points instrument 2104 more deeply into the surgical site. The flashlight image 2108 may change angle and orientation corresponding to the movement of the surgical instrument 2104 to indicate the orientation of the ultrasound sensor 301. That is, the ultrasound images slices captured by the ultrasound probe may be overlaid into the camera images so as to appear as to be emanating in proper perspective from the ultrasound sensor. Thus, the effect is of a flashlight that can be shined at various positions within the displayed image to provide enhanced visual information (e.g., the ultrasound image) to a surgeon; see para. [0152]: The surgeon moves the primary MTM to highlight the first option, the LapUS flashlight view. The surgeon releases the grip on the primary MTM and the ultrasound flashlight image (a plane) is overlaid onto the camera images in a flashlight image window 2108 adjacent the ultrasound instrument 2104. When the surgeon releases the master, the menu system and tool icons disappear, while the ultrasound overlay remains. The overlaid ultrasound flashlight image window 2108 moves with the LapUS instrument, fixed to the coordinate frame of the ultrasound transducer/sensor 301; see para. [0163]: The surgeon highlights the desired image volume and releases the grip on the primary MTM causing an annotated image volume bounding box 2432 to be overlaid onto the camera images in the display of the surgeon console as may be seen in FIGS. 24C and 24D. Depending upon the image volume selected, a three dimensional image may be displayed in the bounding box 2432. Using other menu options 2445A-2445C in another menu system 2444, the surgeon may desire to display a single image slice within the bounding box).
DiMaio is analogous to Grubbs and Jarc, as all are drawn to the art of robotic telesurgery training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Grubbs and Jarc to include wherein the one or more processors are further configured to highlight, in the camera view, a tumor or a perfusion of a virtual patient, as taught by DiMaio, since highlighting, in the camera view, a tumor or a perfusion of a virtual patient provides enhanced visual information to a surgeon (see para. [0140]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8, 9, 13, 18 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8, 9, 13, 18 and 19 recite the limitation “the user.” The limitation is not previously introduced in claims 1, 8, 9, 10, 18, 13 or 19, respectively. As such, the limitation lacks antecedent basis. Therefore, claims  8, 9, 13, 18 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 9 and 19 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 8 and 18.

Claim 8 recites the limitation “one or more sensors of the handheld device.” The limitation is previously introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the one or more sensors of the handheld device”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 8 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 8 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715